Citation Nr: 1803333	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-28 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for splenic marginal zone lymphoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1986 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction has now been transferred back to the RO in Seattle, Washington. 

The Veteran testified before the undersigned at an April 2017 hearing.  A transcript of that hearing is of record.  

While the Board acknowledges and regrets the additional delay and inconvenience to the Veteran, a remand is necessary to provide the Veteran with a VA examination to determine the etiology and timing of onset of his splenic marginal zone lymphoma.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the need for a medical examination and opinion, the Board notes that the Veteran was diagnosed with mild thrombocytopenia (low platelet count) in March 2006, before his separation from service.  The Veteran asserts that his low platelet count was an early symptom of his splenic marginal zone lymphoma, which is known to develop over a long period of time.  The Veteran's medical records contain notes indicating that various treating doctors either hoped or believed that his March 2006 low platelet count was a testing mistake or a one-time spurious result that resolved itself.  However, none of these notes provide any reasoning of address the possibility that this was an early symptom of the Veteran's splenic marginal zone lymphoma.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have been satisfied.  Because neither has of yet been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  An advisory opinion dated April 15, 2013 refers to a positive nexus opinion by Dr. Crabb.  This positive nexus opinion does not appear to be in the claims file.  Because this opinion was reviewed by VA in forming this advisory opinion, it must have been in VA's possession, and a copy must be sought and added to the claims file if possible in accordance with the procedures set forth in 38 C.F.R. § 3.159(c)(2)(2017).

2.  After the foregoing development has been completed to the extent possible, have an oncologist, if one is available, review the claims file.  If there is no oncologist available, have another appropriate medical professional review the claims file.  

The examiner should answer the following:
	
A.  Was the Veteran's thrombocytopenia, noted in March 2006, at least as likely as not (50 percent or greater probability) a symptom or indicator of his splenic marginal zone lymphoma?

B.  Were the Veteran's lingering colds and infections in service at least as likely as not (50 percent or greater probability) symptoms or indicators of his splenic marginal zone lymphoma?	

C.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's splenic marginal zone lymphoma began in or was caused by his active service?
	
For purposes of answering these questions, the examiner should consider the Veteran's description of lingering colds and infections in service to be credible.

Whether or not to schedule the Veteran for an in-person examination is left to the discretion of the examiner.  If the examiner feels it is necessary to have an in-person examination in order to answer the required questions, schedule the Veteran for an appropriate examination. 

3.  Readjudicate the Veteran's claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




